United States Court of Appeals
                      For the First Circuit

No. 11-1393

                         EUGENE STARSKI,

                      Plaintiff, Appellant,

                                v.

          ALEXANDER KIRZHNEV and DAI SYNDITRADE LIMITED,

                      Defendants, Appellees.


                              ERRATA


     The opinion of this Court, issued on June 20, 2012, should be

amended as follows.

     On page 2, 1st line of 3rd paragraph, replace "2005" with

"2006".